In Banc.
This matter comes on to be heard on a motion to dismiss the appeal. There are a number of reasons assigned in support of said motion. We do not deem it necessary to discuss these various grounds. We think the appeal must be dismissed because a transcript as prescribed by the statute has never been filed in this court. The filing of the transcript here confers jurisdiction on the court. Appellant has attempted to comply with the law requiring a transcript to be filed by presenting one paragraph from a very long decree. One may appeal from a part of a decree only but the transcript must contain a certified copy of the decree, not simply a part of that decree. *Page 60 
One of the grounds for the motion is that all of the adverse parties were not served with notice of appeal and an undertaking on appeal. The transcript must be sufficient to enable this court to pass on a motion to dismiss the appeal. This court has very recently decided specifically the extent of the transcript sufficient to confer jurisdiction on the court:Walker v. Fireman's Fund Ins. Co., 122 Or. 179 (257 P. 701.) More than that will not be required, but a properly certified copy of the decree is indispensable.
From the so-called transcript on file in the instant case we are not able to determine whether or not all of the adverse parties have been served with notice of appeal. There is no place in the so-called transcript where all of the parties, whose rights are adjudicated in the proceeding, are named. As was well said in Oxman v. Baker County, 115 Or. 436, 456 (234 P. 799,236 P. 1040):
"The defendant is here lacking one of the essential elements prescribed by the statute for conferring jurisdiction upon this court, namely, a copy of the judgment or decree appealed from, but we can not reach out and help it into this court where we have no jurisdiction. The result is, that the appeal must be dismissed."
The decree was rendered February 28, 1930. The motion to dismiss was filed May 5, 1930. It was then too late to file a transcript so as to confer jurisdiction on this court.
Appeal dismissed. *Page 61